DETAILED ACTION
Claims 1-15 and 17-20 are presented, wherein claims 1-3, 13-14, and 17 are currently amended; plus, claims 19-20 and the subject matter of Species A.2-A.8 and Species B.2-4 (claims 8-10 and 12-13 plus portion of claim 3) are withdrawn. Claim 16 is cancelled.
The 35 U.S.C. § 112(b) rejections of claims 1-7, 11, and 14-18 are withdrawn as a result of the amendments to claim 1, from which the other claims depend, and to claim 17 plus the cancellation of claim 16.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8-10 and 12-13 are objected to the status identifier should note that the claims are withdrawn. Appropriate correction is respectfully required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Newbound et al (US 2015/0263342).
Regarding newly amended independent claim 1, Newbound teaches a method of preparing functionalized Group IVA particles for use in producing anodes and batteries 
(1-2)	providing passivated lithium-Group IVA alloy particles by milling a material comprising a Group IVA element, such as bulk crystalline silicon (c-Si) ingots and/or silicon powder, in the presence of one or more surface modifiers, such as benzene, p-xylene, mesitylene, 2,3-dihydroxyanthracene, 2,3-dihydroxynaphthalene, polyacrylonitrile, polyaniline crosslinked with phytic acid, or a combination thereof, and one or more non-competing solvents to provide sub-micron to nano-sized passivated Group IVA particles, (e.g. ¶¶ 0028, 71-72, 75, 85, 141, 148-154, 168-174, and 181), reading on the newly amended limitation “comminuting … particles in a solvent to a submicron particle size range” and the limitation “exposing surfaces of the Li-Group IVA alloy particles to at least one monomer or polymer surface modifier present during the comminution process;”
wherein said one or more surface modifiers cover at least a portion of the resulting passivated particles, including the entire surface (e.g. ¶¶ 0069, 72, and 82 plus e.g. Figure 1), reading on “the at least one surface modifier forming at least one continuous coating on at least one of the exposed surfaces of the … Group IVA … particles,”

wherein, Newbound further teaches an embodiment wherein said milling may be done in the presence of lithium reagents, which causes lithiation of the surface of said Group IVA particles, such as silicon, and forms a synthetic SEI layer around active sites 
As a result, it would have been obvious to include the lithium reagents of said embodiment during said milling step in order to provide a synthetic SEI layer or shell around active sites of said Group IVA particles as they are milled into the final particle sizes, wherein lithiation of said surface of said Group IVA particles, such as silicon, is understood to result in alloying of said lithium with said Group IVA particles, such as silicon, during the process of said milling at a rotation rate that is controlled to induce formation of alloys (e.g. ¶¶ 0078-80, 157, and 161), reading on the newly amended limitation “comminuting Li-Group IVA alloy particles in a solvent to a submicron particle size range” and the limitation “exposing surfaces of the Li-Group IVA alloy particles to at least one monomer or polymer surface modifier present during the comminution process;”
(4)	removing said solvent(s) under e.g. vacuum (e.g. ¶¶ 0125, 164, and 181 reading on “removing the solvent;” and,
(6)	combining said passivated Li-Group IVA alloy particles with one or more conductive adhesion additives with solvent to form a conductive ink, then applying said ink, by e.g. paintbrush application or film spreader, such as a doctor blade, on a current collector to form an anode (e.g. Id, and further e.g. ¶¶ 0208-210 and 241 plus e.g. Figure 11), reading on “adding the surface-modified Li-Group IVA alloy particles to a negative electrode material by a coating process.”

(3)	Regarding the newly added step limitation “before an end of comminuting, adding a second at least one surface modifier to the solvent, wherein the second at least supra), which may include two or more of said surface modifiers added during milling (e.g. ¶¶ 0072, 110, 123, 168-169, 497, 501, and 503), reading on newly added limitation “before an end of comminuting, adding a second at least one surface modifier …,”
wherein Newbound further teaches said surface modifiers are added to a slurry incorporating said solvent during said milling (e.g. ¶¶ 0125-128 and 133-137), reading on newly added limitation “before an end of comminuting, adding a second at least one surface modifier to the solvent,”

Still regarding step (3), regarding the order of addition of said “second at least one surface modifier to the solvent,” wherein said “second at least one surface modifier to the solvent” is added in said newly added step (3) subsequent to said “at least one monomer or polymer surface modifier” in said step (2), it would have been obvious to a person of ordinary skill in the art to separately add the first and second surface modifiers during comminution, wherein the first added is denoted as said first surface modifier and the second added denoted as said second surface modifier, in order to ensure each surface modifier uniformly mixes during comminution. See also e.g. MPEP § 2144.04(IV)(C), noting the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes, Here, there does not appear to be evidence in 

Still regarding step (3), regarding the newly added limitation “the second at least one surface modifier replaces … the at least one surface modifier” in “before an end of comminuting, adding a second at least one surface modifier to the solvent, wherein the second at least one surface modifier replaces or covalently bonds to the at least one surface modifier,” the second surface modifier, of the taught two or more of said surface modifiers, provided subsequent to the first surface modifier provided into said slurry would replace some of said first surface modifier in said slurry/solvent during comminution, reading on said newly added limitation.

(5)	Regarding the newly added step limitation “after removing the solvent, heating the surface-modified Li-Group IVA alloy particles at 200°C to 1200°C for 30 minutes to 24 hours,” Newbound teaches subsequent to drying, and understood to be prior to incorporation into an electrode, an example where the xylene surface modifier coated on Si nanoparticles is carbonized by heating of particles to 650°C under an atmosphere of argon with 1% H2 to produce silicon nanoparticles with surfaces surrounded by carbonized conductive carbon (e.g. ¶¶ 0298 and 265), reading on “after removing the solvent, heating the surface-modified Li-Group IVA alloy particles at 200°C to 1200°C …,” but does not expressly teach the carbonizing is for the time of “for 30 minutes to 24 hours.”
However, the time to carbonize the xylene or other taught surface modifiers would be expected to be within the claimed range since Newbound teaches an supra) under an identical process, carbonization (see supra, compared with instant specification, at e.g. ¶¶ 0062-63 and 113, providing the support for the instant newly added limitation), e.g. MPEP § 2112.01.
Regarding newly amended claim 2, Newbound teaches the method of claim 1, wherein said milling may be performed in an anaerobic atmosphere, wherein said anaerobic atmosphere is an inert argon gas atmosphere optionally with hydrogen gas (e.g. ¶¶ 0063, 122, 150-151, 166-167, 169-175, 177-179, and 182), reading on newly amended “a forming gas comprising H2 and an inert noble gas is present during comminuting.”
Regarding newly amended claim 3, Newbound teaches the method of claim 1, wherein said milling may be done in the presence of said lithium reagents, which causes lithiation of the surface of said silicon particles, wherein lithiation of said surface of said silicon particles is understood to result in alloying of said lithium with said silicon particles during said process of said milling at said rotation rate that is controlled to induce formation of alloys (e.g. supra), reading on newly amended “the Li-Group IVA alloy particles during comminuting comprise an alloy of Li and Si ….”
Regarding claim 4, Newbound teaches the method of claim 1, wherein said passivated lithium-Group IVA alloy particles may be sub-micron to nano-sized (e.g. supra
Regarding claim 5, Newbound teaches the method of claim 1, wherein said one or more surface modifiers may be benzene, p-xylene, mesitylene, 2,3-dihydroxyanthracene, 2,3-dihydroxynaphthalene, polyacrylonitrile, polyaniline crosslinked with phytic acid, or a combination thereof (e.g. supra), reading on “the at least one surface modifier comprises a polymer additive selected from the group consisting of polystyrene, polyacrylonitrile, polyacrylic acid, lithium polyacrylate, and polyaniline crosslinked with phytic acid,” wherein said surface modifiers covalently bonds to surfaces of said passivated Li-Group IVA alloy particles (e.g. ¶¶ 0082 and 87-88), reading on “the polymer additive covalently bonds to the surfaces of the Li-Group IVA particles.”
Regarding claim 6, Newbound teaches the method of claim 1, wherein said one or more surface modifiers is expected to form said at least one continuous coating, and said one or more surface modifiers may be composed of polyaniline crosslinked with phytic acid (e.g. supra), reading on “the at least one continuous coating comprises a thermally processed and/or cross-linked polymer.”
Regarding claim 7, Newbound teaches the method of claim 1, wherein a bifunctional organic chain may replace one of said one or more surface modifiers, said bifunctional organic chain used to build a covalent framework in which said passivated Li-Group IVA alloy particles are linked to said framework bifunctional organic chain may be composed of e.g. borates (e.g. ¶0101), reading on “the at least one surface modifier further comprises a metal-oxide selected from the group consisting of Al2O3, TiO2, Li4Ti5O12, MgO, NiO, and borates.”
Regarding claim 11, Newbound teaches the method of claim 1, wherein polycyclic aromatic hydrocarbons such as pyrene, perylene and naphthalene are used for polycyclic aromatic compound selected from the group consisting of pyrene, perylene, and naphthalene delivers Li to a Group IVA particle during comminution to form at least one of the Li-Group IVA alloy particles.”
Regarding claim 14, Newbound teaches the method of claim 1, wherein said passivated Li-Group IVA alloy particles are combined with said one or more conductive adhesion additives and said solvent to form said conductive ink, then said ink is applied by e.g. paintbrush application or film spreader on said current collector to form said anode for said battery (e.g. supra), reading on “further comprising: incorporating the negative electrode material into a slurry production process for producing a negative electrode for a battery.”
Regarding claim 15, Newbound teaches the method of claim 1, wherein said milling may be performed at a speed of about 6 m/sec, about 7 m/sec, about 8 m/sec, about 9 m/sec, about 10 m/sec, about 11 m/sec, about 12 m/sec, about 13 m/sec, or about 14 m/sec, wherein said speed may be adjusted to induce formation of alloys (e.g. ¶0157), reading on “comminution includes using an agitator speed between about 6 to about 14 m/s,” e.g. MPEP § 2144.05(I); and, for a milling time of about 1 hour to about 6 hours (e.g. ¶0446), reading on “for about 1 to about 100 min residence time,” e.g. MPEP § 2144.05(I).
Alternatively, Newbound teaches said milling is conducted under speed and time conditions sufficient to change the morphology of the milled materials (e.g. ¶0023), so it would have been obvious to severably optimize the milling speed and time to within the 
Regarding newly amended claim 17, Newbound teaches the method of claim 1, wherein formation of crystalline phases may be controlled by said milling process and an amount of each crystalline phase of silicon may be shown by PXRD (e.g. ¶¶ 0018, 75, and 129-130 plus e.g. Figure 14), but does not expressly teach the degree of crystallinity within the newly amended limitation “the percent crystallinity of the Li-Group IVA alloy particles are controlled to be less than about 40%, as determined by powder X-ray diffraction (PXRD).”
However, Newbound teaches an identical/substantially identical silicon composition processed by a substantially identical milling process (e.g. supra, compare with instant specification, at e.g. ¶0072), so the property of said newly amended limitation would be expected, e.g. MPEP § 2112.01.
Regarding claim 18, Newbound teaches the method of claim 1, wherein hydrocarbons used in passivation of said particles can provide a framework to link micron sized particles together to form a cluster, impliedly reading on “the at least one surface modifier resides in grains between Li-Group IVA alloy particles in a micron-sized cluster of the Li-Group IVA alloy particles.”
Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive. The applicants allege the art does not teach the newly added limitations.
In response, the examiner respectfully refers supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723